DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the electrolyte solution" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the electrolyte solution” will be interpreted as “an electrolyte solution”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (JP 2014/120411, see Machine Translation).
Regarding claim 1, Inagaki et al. discloses a method of producing a slurry ([0017]-[0019]) for a nonaqueous battery electrode ([0044]), wherein the slurry ([0017]-[0019]) comprises a binder composition ([0017]-[0019]) comprising an aqueous medium ([0017]-[0019]) and a binder ([0017]-[0019]) for a nonaqueous battery electrode; a conductive auxiliary agent ([0017]-[0019]); and an active material ([0017]-[0019]), the method comprising: a dispersing step ([0061]-[0063], [0076]) of dispersing the conductive auxiliary agent in the binder composition ([0017]-[0019]); a mixing step ([0061]-[0063], [0076]) of mixing the conductive auxiliary agent-containing binder composition ([0017]-[0019]) obtained in the dispersing step with the active material ([0017]-[0019]), wherein in the conductive auxiliary agent-containing binder composition ([0017]-[0019]), a particle diameter ([0082], [0083]) at which particles begin to appear, which is measured according to the degree of dispersion by the JIS K5600-2-5 grain gauge method, is 90 μm or less ([0082], [0083]).

Regarding claim 2, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses the binder for the nonaqueous battery electrode is a copolymer (P) of a monomer mixture (M) ([0021]-[0022]) comprising a water-soluble ethylenically unsaturated monomer (A) ([0021]-[0022]) and a (meta)acrylate salt monomer (B) ([0021]-[0031]); and the water-soluble ethylenically unsaturated monomer (A) has at least one hydrophilic substituent that is an amide bond ([0021]-[0022]).

Regarding claim 3, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses the water-soluble ethylenically unsaturated monomer (A) comprises an amide bond ([0022]).

Regarding claim 5, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses the water-soluble ethylenically unsaturated monomer (A) is N-vinylacetamide ([0022]).

Regarding claim 6, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses in the copolymer (P), an amount of structure derived from the water-soluble ethylenically unsaturated monomer (A) is 0.5 to 50.0 % by mass ([0076]-[0078]); and an amount of structure derived from the monomer (B) is 50.0 to 99.5 % by mass ([0076]-[0078]).

Regarding claim 8, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses the active material is a negative electrode active material ([0043]).

Regarding claim 9, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses an amount ([0060]) of the binder in the slurry for the nonaqueous battery electrode is 0.1 parts by mass ([0060]) with respect to 100 parts by mass of the active material ([0060]).

Regarding claim 10, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses the nonaqueous battery ([0044]) is a lithium ion secondary battery ([0044]).

Regarding claim 11, Inagaki et al. discloses a method for producing a nonaqueous battery electrode ([0044]), the method comprising: applying ([0085]) the slurry for the nonaqueous battery electrode obtained by the method as set forth above onto a surface of a current collector ([0085]), and drying the slurry ([0085]) for a nonaqueous battery electrode.

Regarding claim 12, Inagaki et al. discloses a method of producing a nonaqueous battery ([0085]-[0086]), the method comprising: housing the nonaqueous battery electrode ([0044], [0085]-[0086]) obtained as set forth above and the electrolyte solution ([0070]-[0072], [0085]-[0086]) in an exterior body ([0074], [0085]-[0086]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (JP 2014/120411, see Machine Translation) as applied to claim 1 above.
Regarding claim 4, Inagaki et al. discloses all of the claim limitations as set forth above and also discloses an amount of structure derived from the water-soluble ethylenically unsaturated monomer (A) based on the copolymer (P) is 0.5 to 20.0 % by mass ([0035]).  Futher, Inagaki et al. discloses the monomer may comprise a variety of different chemical compounds ([0021]-[0037], [0078]).  Selection of these compounds depends on several desired characteristics, such as adhesive strength, physical viscosity, and chemical stability/workability ([0035]-[0039], [0078]).  Thus, while the explicit chemical formula of instant claim 4 is not explicitly disclosed, the disclosure of Inagaki et al. encompasses a variety of chemical compound types that span the chemical structure type of instant claim 4.  For that reason, the chemical compound type of the monomer of the instant claim, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the chemical compound type of the monomer of the instant claim cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the chemical compound type of the monomer of the instant claim in the slurry of Inagaki et al. to obtain the desired adhesive strength, physical viscosity, and chemical stability/workability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7, Inagaki et al. discloses all of the claim limitations as set forth above. While Inagaki et al. does not explicitly disclose molecular weight of the binder is in the range of 1,000,000 to 20,000,000, the change in the molecular weight of the binder is not considered to confer patentability to the claims.  Inagaki et al. (see [0038]-[0039]) teaches that as the slurry viscosity and binder adhesive strength are variables that can be modified, among others, by adjusting said molecular weight of the binder, with said slurry viscosity and binder adhesive strength both varying as the molecular weight of the binder is varied, the precise molecular weight of the binder would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed molecular weight of the binder cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the molecular weight of the binder in the slurry of Inagaki et al. to obtain the desired balance between the slurry viscosity and binder adhesive strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725